DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2020 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160335260 A1; Convertino; Gregorio et al in view of US 20150356085 A1; PANDA; SAMBIT et al. (hereinafter Panda) and US 20130262349 A1; Bouqata; Bouchra et al. (hereinafter Bouqata)
Regarding claim 1, Convertino teaches A system comprising: a data processor to: receive an incoming dataset via a processing system, ( Convertino [0064-0066] show the incoming data being received [FIG.1&2] show corresponding and generate a feature vector for the incoming dataset; a matching module to: determine similarity measures between the generated feature vector and representative feature vectors for a plurality of datasets in a data repository, and select at least one dataset of the plurality of datasets based on the similarity measures; (Convertino [FIG.6] shows the process of creating the corresponding vectors, creating weights/measures and vector similarity and then ultimately making recommendations based on that corresponding data [FIG.1&2] show corresponding hardware components )											and a recommendation module to: identify at least one associated with the selected dataset, (Convertino [FIG.6] shows the process of creating the corresponding vectors, creating weights/measures and vector similarity and then ultimately making recommendations based on that corresponding data [FIG.1&2] show corresponding hardware components )								and recommend, to a computing device via the processing system, the at least one  data to be performed on the incoming dataset. (Convertino [FIG.6] shows the process of creating the corresponding vectors, creating weights/measures and vector similarity and then ultimately making recommendations based on that corresponding data [FIG.1&2] show corresponding hardware components)													but lacks explicitly mentioning identify and recommend based on a stored data structure comprising a plurality of associations between tasks and datasets, at least one analytic task associated with the selected at least one dataset,		identify and recommend based on a stored data structure comprising a plurality of associations between analytic tasks and datasets, at least one analytic task associated with the selected at least one dataset of the plurality of datasets, (Panda [0027] Algorithm selection engine 140 is configured to recommend one or more algorithms from algorithm library 170 that are applicable to dataset 160. In one embodiment, algorithm selection engine 140 can recommend one or more algorithms based on the data types stored in dataset 160. This can ensure that the recommended algorithms can be applied to dataset 160. For example, an algorithm for analyzing non-numerical data (e.g., name and title data) may not applicable to financial data (e.g., sales, revenue, etc.). Similarly, an algorithm for analyzing financial data (e.g., sales, revenue, etc.) may not be applicable to temporal data (e.g., date, time, etc.). In some examples where more than one algorithm is recommended, algorithm selection engine 140 can rank the algorithms based on which is a better match for the data types within dataset 160. The ranked list of algorithms can be presented to the user so that the user can select the algorithm to apply[0028-32] further elaborate on system’s ability to look at stored data structures with corresponding datasets and recommends actions/algorithm to take/apply )						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Covertino's recommendation methods and make the addition of Panda in order to improve the systems user experience via predictive analysis methods (Panda [0001] Predictive analytics has become increasingly popular in the world of big data. Predictive analytics is the application of statistical algorithms on a dataset to identify patterns for predicting future perform pre-processing on the incoming dataset to group similar columns and reduce clutter (Bouqata  [0037] As used herein, the term "support vector machine (SVM)" is intended to be representative of any computer-implemented and computer-based classification methods that construct hyperplanes in multidimensional space to analyze data, recognize patterns, classify and sort such data with similar attributes into one set of defined groups, categorize and sort such data with similar and/or differing attributes into other sets of defined groups, and develop the ability to predict such classification and/or categorization after "training" with training data. [0067] At the sensory input level, there is some filtering and preprocessing of the incoming information. For example, the inputs may be monitored consciously by system 200 through a direct information request. More specifically, environmental conditions of 
Corresponding product claim 14 is rejected similarly as claim 1 above. 
Regarding claim 2, The combination of Convertino, Bouqata and Panda teach The system of claim 1, wherein the at least the one analytic tasks includes at least one of a machine learning algorithm and an analytics algorithm. (Panda [0027] Algorithm selection engine 140 is configured to recommend one or more algorithms from algorithm library 170 that are applicable to dataset 160. In one embodiment, algorithm selection engine 140 can recommend one or more algorithms based on the data types stored in dataset 160. This can ensure that the recommended algorithms can be applied to dataset 160. For example, an algorithm for analyzing non-numerical data (e.g., name and title data) may not applicable to financial data (e.g., sales, revenue, etc.). Similarly, an algorithm for analyzing financial data (e.g., sales, revenue, etc.) may not be applicable to temporal data (e.g., date, time, etc.). In some examples where more than one algorithm is recommended, algorithm selection engine 140 can rank the algorithms based on which is a better match for the data types within dataset 160. The ranked list of algorithms can be presented to the user so that the user can select the algorithm to apply[0028-32] further elaborate on systems ability to look at stored data structures with corresponding datasets and recommends actions/algorithm to take/apply ) --- (Covertino [0027] FIGS. 12a and 12b show a flowchart illustrating a method for machine learning based log metric recommendations by an event logs system, according to one embodiment [113&114] further elaborate on the machine learning abilities)
Regarding claim 3, The combination of Convertino, Bouqata and Panda teach The system of claim 1, wherein the stored data structure includes log information related to the analytic tasks that were previously performed on the plurality of datasets. (Convertino [0062] FIG. 6 shows a flowchart illustrating the method for log metric recommendation by a log analytics system. One of the benefits of the log analytic system is that users in similar classes and capacities gain insight from metric usage of other users in such classes and capacities, both within and between enterprises. Metric recommendations can therefore be generated by a log analytics system and their relevance determined through the comparison of log metrics, who uses them, where they are used, and how frequently [FIG.4] further shows logs information  [0128] Turning now to FIG. 15, the recommendation module 225 generates 1230 a recommendation matrix 1500 used to predict the degree of interest an analytics user may have in a log metric for a given role. The recommendation matrix 1500 is comprised of columns that contain values for a Role ID 1515, a Metric Name (M.sub.A) 1505, and an Interest 1515. The Interest 1515 column contains composite probabilities that quantify interest in a corresponding log metric. The quantification of interest allows log metrics to be ordinal ranked 1235 by their probabilities of interest values by the recommendation module 225. The log metrics above a threshold are are provided 1240 as metric recommendations through the user interface. In this example, the recommendations are for metrics based on the product manager role.) --- (Panda [0028] algorithm selection engine 140 can recommend algorithms based on usage history of the algorithms in algorithm library 170. The usage history of the algorithms can be stored in usage history 180. In one example, usage history can include statistics tracking the algorithms that are commonly used by a particular user. For instance, algorithm selection engine 140 can recommend an algorithm that the user frequently 
Corresponding product claim 16 is rejected similarly as claim 3 above.
Regarding claim 9, the combination of Convertino, Bouqata and Panda teach The system of claim 1. wherein the data processor is to generate the feature vector for the incoming dataset based on at least one of topic, data type, number of column groups, column group header, column group data type, data characteristic, data distribution, number of rows, and number of columns. ( Covertino [0010] In one embodiment, the metric recommendations are generated using metric vectors. Each log metric is represented by a metric vector in a vector space. The components of the metric vector correspond to terms used in the name and description of the vector, terms from comments on the metric, tags, and internal usage flags. Additional components of the vector represent metadata characteristics of the metric, such as user, group, organization, location. Other components of a metric vector are based on the names of the underlying table(s) and columns used by the metric to query the event logs, and textual data extracted from high frequency words appearing in queried columns themselves. The values of the metric components are then based on measures of term frequency of the terms, such as term-frequency, inverse document frequency (TF-IDF). The vector representation of different metrics enables them to be compared based on a measure of similarity (equivalently, similarity score) such as cosine similarity. The metric vector representation is further extended to users, roles, classes, territories, or other groupings of the user community. Thus a user is represented by a metric vector which is derived from the set of metrics that the user has 
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Convertino in view of Panda, Bouqata and US 20130111488 A1; Gatti; Maira Athanazio de Cerqueira et al.
Regarding claim 21, The combination of Convertino, Bouqata and Panda teach The system of claim 1, wherein the data processor is to further process metadata related to the incoming dataset, (Panda [0026] Predictive analytics engine 110 is configured to apply an algorithm to dataset 160 to generate a predictive model. Some algorithms can be configured using input parameters which control the behavior of the algorithm. For example, the number of clusters is an input parameter in a k-means generate the feature vector for the incoming dataset based on the metadata related to the incoming dataset. (Gatti [0006] According to an exemplary embodiment of the present disclosure, a method of ranking workers for an incoming task includes extracting first attributes from a list of tasks that were completed during a pre-determined period, generating a first feature vector for each task and worker from the first extracted attributes, training a Support Vector Machine SVM based on the first feature vector to output a weight vector, extracting 
Corresponding product claim 23 is rejected similarly as claim 21 above.
Claims 4-5,7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Convertino in view of Panda, Bouqata and US 20150120639 A1; SHIN; Dong Min et al. (hereinafter Shin)
Regarding claim 4, The combination of Convertino, Bouqata and Panda teach The system of claim 1, and wherein the similarity measures are based on at least one of data type, data size, data distribution, data attributes, topic, content, and application domain. (Covertino [0073] Semantic similarity between vectors implies cluster the plurality of datasets in the data repository based on similarity measures (Shin [0082] Referring to FIG. 4, the data classification apparatus 100 performs first clustering on a plurality of input pieces of learning data (S101). For example, the data classification apparatus 100 may perform first clustering on vectors of pieces of learning data similar to each other using a clustering technique, such as, k-means clustering, Dirichlet clustering, or so on. The data classification apparatus 100 may select a cluster parameter according to the clustering technique, and perform first clustering on respective vectors of the plurality of pieces of learning data using a predetermined cluster parameter value.  [0085] When it is examined in step 103 that the clustering result of the first clustering is optimal, the data classification apparatus 100 re -clusters the vectors of the plurality of pieces of learning data using the cluster parameter value producing the optimal clustering result and degrees of class 
Corresponding product claim 15 is rejected similarly as claim 4 above.
Regarding claim 5, The combination of Convertino, Bouqata, Shin and Panda teach The system of claim 4, wherein the matching module is to select at least one cluster of datasets based on the similarity measures between the generated feature vector and the representative feature vectors. (Convertino [FIG.6] shows the process of creating the corresponding vectors, creating weights/measures and vector similarity and then ultimately making recommendations based on that corresponding data [FIG.1&2] show corresponding hardware componets )  and like taught in claim 4 Shin teaches the clustering limitations (Shin [0082] Referring to FIG. 4, the data classification apparatus 100 performs first clustering on a plurality of input pieces of learning data (S101). For example, the data classification apparatus 100 may perform first clustering on vectors of pieces of learning data similar to each other using a clustering technique, such as, k-means clustering, Dirichlet clustering, or so on. The data classification apparatus 100 may select a cluster parameter according to the clustering technique, and perform first clustering on respective vectors of the plurality of pieces of learning data using a predetermined cluster parameter value.  [0085] When it is examined in step 103 that the clustering result of the first clustering is optimal, the data classification apparatus 100 re -clusters the vectors of the plurality of pieces of learning data using the cluster parameter value producing the optimal clustering result and degrees of class membership of the respective pieces of learning data (S107). The 
Regarding claim 7, The combination of Convertino, Shin, Bouqata and Panda teach The system of claim 5, wherein the matching module is to further select the at least one dataset from the selected at least one cluster of the datasets based on similarity measures between the generated feature vector and the representative feature vectors of datasets in the selected at least one cluster of datasets (Convertino [FIG.6] shows the process of creating the corresponding vectors, creating weights/measures and vector similarity and then ultimately making recommendations based on that corresponding data [FIG.1&2] show corresponding hardware componets )  and like taught in claim 4 Shin teaches the clustering limitations (Shin [0082] Referring to FIG. 4, the data classification apparatus 100 performs first clustering on a plurality of input pieces of learning data (S101). For example, the data classification apparatus 100 may perform first clustering on vectors of pieces of learning 
Claims 10-13  rejected under 35 U.S.C. 103 as being unpatentable over Convertino in view of Panda, Shin and US 20130111484 A1; Chen; Danny Y. et al. (hereinafter Chen)
Regarding claim 10, Convertino teaches A method comprising: receiving an incoming dataset via a processing system ( Convertino [0064-0066] show the incoming data being received [FIG.1&2] show corresponding hardware components)		generating a feature vector for the incoming dataset; identifying representative feature vectors for a plurality of datasets in a data repository; (Convertino [FIG.6] shows the process of creating the corresponding vectors, creating weights/measures and vector similarity and then ultimately making recommendations based on that corresponding data [FIG.1&2] show corresponding hardware components)													selecting at least one dataset from the selected at least one cluster of datasets based on the similarity measures between the generated feature vector and the representative feature vectors of datasets in the selected at least one cluster of datasets; (Convertino [FIG.6] shows the process of creating the corresponding vectors, creating weights/measures and vector similarity and then ultimately making recommendations based on that corresponding data [FIG.1&2] show corresponding hardware components)									and recommending, to a computing device via the processing system (Convertino [FIG.6] shows the process of creating the corresponding vectors, creating weights/measures and vector similarity and then ultimately making recommendations based on that corresponding data [FIG.1&2] show corresponding hardware components)													Convertino lacks explicitly teaching identifying based on a stored data structure comprising a plurality of associations between tasks and datasets, at least one analytic identifying based on a stored data structure comprising a plurality of associations between tasks and datasets, at least one analytic task associated with the selected at least one dataset; (Panda [0027] Algorithm selection engine 140 is configured to recommend one or more algorithms from algorithm library 170 that are applicable to dataset 160. In one embodiment, algorithm selection engine 140 can recommend one or more algorithms based on the data types stored in dataset 160. This can ensure that the recommended algorithms can be applied to dataset 160. For example, an algorithm for analyzing non-numerical data (e.g., name and title data) may not applicable to financial data (e.g., sales, revenue, etc.). Similarly, an algorithm for analyzing financial data (e.g., sales, revenue, etc.) may not be applicable to temporal data (e.g., date, time, etc.). In some examples where more than one algorithm is recommended, algorithm selection engine 140 can rank the algorithms based on which is a better match for the data types within dataset 160. The ranked list of algorithms can be presented to the user so that the user can select the algorithm to apply[0028-32] further elaborate on systems ability to look at stored data structures with corresponding datasets and recommends actions/algorithm to take/apply )														Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Convertino's methods and make the addition of Panda in order to improve the systems user experience via predictive analysis methods (Panda [0001] Predictive analytics has become increasingly popular in the world of big data. Predictive analytics is the application of statistical algorithms on selecting at least one cluster of datasets of the plurality of datasets based on similarity measures between the generated feature vector and the representative feature vectors for the plurality of datasets; (Shin [0082] Referring to FIG. 4, the data classification apparatus 100 performs first clustering on a plurality of input pieces of learning data (S101). For example, the data classification apparatus 100 may perform first clustering on vectors of pieces of learning data similar to each other using a clustering technique, such as, k-means clustering, Dirichlet clustering, or so on. The data classification apparatus 100 may select a cluster recommending, to a computing device via the processing system, at least one of the at least two analytic task to be performed on the incoming dataset; wherein if the at least one of the at least two analytic tasks is rejected, another analytic task of the at least two analytic tasks is recommended. (Chen [0082] Recommended actions in the recommended actions list data structure 432 of the recommendation module 430 are submitted to an approval/confirmation process via the approval/confirmation module 440. That is, the approval/confirmation module 440 may present the recommended actions to a system administrator or other authorized user via one or more user interfaces such that the authorized user is able to approve/confirm /deny the recommended action. The one or more user interfaces may be presented to the authorized user in any one or more of a plurality of different ways including a web page accessed by the authorized user, an application present on a computing device used to generate an output based on notifications sent by the recommendation module  [0083] The authorized user may respond to such notifications of recommended actions via the user interface to authorize/confirm or deny execution of the recommended action. If a recommended action is authorized/confirmed, then a corresponding indication of this authorization may be added, by the approval/confirmation module 440, to the recommended action list data structure 432. Similarly, if the recommended action is a denial of the recommended action, a corresponding indication of this denial may be added, by the approval/confirmation module 440, to the recommended action in the recommended action list data structure 432. [84-88] contain further details on the process of recommending plurality of actions, having a rejection process and giving other 
Regarding claim 11, The combination of Convertino, Shin, Chen and Panda teach The method of claim 10, wherein the at least one analytic task includes at least one of a machine learning algorithm and an analytics algorithm. (Panda [0027] Algorithm selection engine 140 is configured to recommend one or more algorithms from algorithm library 170 that are applicable to dataset 160. In one embodiment, algorithm selection engine 140 can recommend one or more algorithms based on the data types stored in dataset 160. This can ensure that the recommended algorithms can be applied to dataset 160. For example, an algorithm for analyzing non-numerical data (e.g., name and title data) may not applicable to financial data (e.g., 
Regarding claim 12, The combination of Convertino, Shin, Chen and Panda teach The method of claim 10, wherein the stored data structure includes log information related to analytic tasks that were previously performed on the plurality of datasets. (Convertino [0062] FIG. 6 shows a flowchart illustrating the method for log metric recommendation by a log analytics system. One of the benefits of the log analytic system is that users in similar classes and capacities gain insight from metric usage of other users in such classes and capacities, both within and between enterprises. Metric recommendations can therefore be generated by a log analytics system and their relevance determined through the comparison of log metrics, who uses them, where they are used, and how frequently [FIG.4] further shows logs information  [0128] Turning now to FIG. 15, the recommendation module 225 generates 1230 a recommendation matrix 1500 used to predict the degree of interest an analytics 
Regarding claim 13, The combination of Convertino, Shin, Chen and Panda teach The method of claim 10, further comprising generating the clusters of datasets of the plurality of datasets based on similarity measures, and wherein the similarity measures are based on a comparison of at least one of data type, data size, data distribution, data attributes, topic, content, and application domain. ( Convertino [0010] The vector representation of different metrics enables them to be compared based on a measure of similarity (equivalently, similarity score) such as cosine similarity. The metric vector representation is further extended to users, 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Convertino in view of Panda, Shin, Chen and US 20130111488 A1; Gatti; Maira Athanazio de Cerqueira et al. (hereinafter Gatti)
Regarding claim 22, The combination of Convertino, Shin, Chen and Panda teach The method of claim 10, wherein the data processor is to further process metadata related to the incoming dataset, (Panda [0026] Predictive analytics engine 110 is configured to apply an algorithm to dataset 160 to generate a predictive model. Some algorithms can be configured using input parameters which control the behavior of the algorithm. For example, the number of clusters is an input parameter in a k-means clustering statistical algorithm. System 100 can evaluate user metadata and dataset 160 to provide a recommended algorithm and recommended input parameters for the recommended algorithm. In some examples, the recommended algorithm can be specified through user input 130, automatically determined by algorithm selection engine 140, or determined through a combination of user input 130 and algorithm selection engine 140. Similarly, the input parameters can be specified through user input 130, automatically determined by input parameters selection engine 150, or generate the feature vector for the incoming dataset based on the metadata related to the incoming dataset. (Gatti [0006] According to an exemplary embodiment of the present disclosure, a method of ranking workers for an incoming task includes extracting first attributes from a list of tasks that were completed during a pre-determined period, generating a first feature vector for each task and worker from the first extracted attributes, training a Support Vector Machine SVM based on the first feature vector to output a weight vector, extracting second attributes from an incoming task, generating a second feature vector for each worker based on the second extracted attributes, and ranking the workers using the second feature vectors and the weight vector. The method may have initially recorded the list in a computer data structure. The training may include providing scores to the SVM for each corresponding first feature vector. [0008] According to an exemplary embodiment of the present disclosure, a method of ranking workers for re-assignment of an incoming task includes extracting first attributes from a list of tasks that were 
Claim 6 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Convertino in view of Panda, Shin, Bouqata and US 20150269242 A1; DEY; Lipika et al. (hereinafter Dey)
Regarding claim 6, The combination of Convertino, Shin, Bouqata and Panda teach The system of claim 5, wherein the data processor						but lack explicitly teaching apply at least one of text mining and natural language processing to extract properties of the datasets to generate the representative features vectors based on the extracted properties.								However Dey teaches apply at least one of text mining and natural language processing to extract properties of plurality of the datasets to generate the representative features of the vectors based on the extracted properties of the plurality of datasets ( Dey [0021] a combination of Natural Language Processing (NLP) techniques and statistical text processing techniques are used to extract linguistic and semantic information from the content [0041] In an implementation, a combination of Natural Language Processing (NLP) techniques and statistical text processing 
Corresponding product claim 17 and method claim 19 is rejected similarly as claim 6 above
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page 8): “Regarding independent claim 1, the cited references, individually or in combination, fail to disclose pre-processing the incoming dataset to group similar columns and reduce clutter, as recited in the amended claims…” Examiner’s response:- Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20130262349 A1; Bouqata; Bouchra et al.
Regarding Applicant’s Argument (page 9): “Regarding independent claim 10, the references, individually or in combination, fail to disclose wherein if at least one of at least two analytic tasks is rejected, another analytic task of the at least two analytic tasks is recommended, as recited in amended claim 10. As acknowledged in the Office Action the Convertino reference fails to disclose identifying and recommending based on a stored data structure comprising a plurality of associations between analytic tasks and datasets, at least one analytic task associated with the selected at least one dataset. (See Office Action, pg. 3)....” Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165